Title: From Benjamin Franklin to Joseph Galloway, 2 December 1772
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend,
London, Dec. 2. 1772
I am favoured by your kind Letter of October 12. inclosing three Bills of Exchange, viz.


Wilcocks on Baillie for
£142
9s.
6½d.


Do. on Col. Johnstone for
166
15s.
3½d.


Roberdeau on Trevanion for
190
  15s.
  2d.


In all
£500
0s.
0d.


being the Amount of my last Year’s Salary. I am much obliged to the House for their Punctuality, and to you for your friendly Care in the speedy Remittance.
I am glad you are returned again to a Seat in the Assembly, where your Abilities are so useful and necessary in the Service of your Country. We must not in the Course of Publick Life expect immediate Approbation, and immediate grateful Acknowledgement of our Services. But let us persevere, thro’ Abuse and even Injury. The internal Satisfaction of a good Conscience is always present, and Time will do us Justice in the Minds of the People, even of those at present the most prejudic’d against us.
I have given Dr. Denormandie a Recommendation to a Friend in Geneva, for which Place he set out this Morning; and I shall be glad of any Opportunity of serving him when he returns to London.
I see by the Pensylvania Gazette of Oct. 21. that you are continued Speaker, and myself Agent, but I have no Line from you or the Committee relative to Instructions. Perhaps I shall hear from you by Falconer. I find myself upon very good Terms with our new Minister Lord Dartmouth, who we have every reason to think means well to the Colonies. I believe all are now sensible that nothing is to be got by contesting with or oppressing us. Two Circumstances have diverted me lately. One was, that being at the Court of Exchequer on some Business of my own, I met there with one of the Commissioners of the Stamp Office, who told me he attended with a Memorial from that Board, to be allowed in their Accounts the Difference between their Expence in endeavouring to establish those Offices in America, and the Amount of what they received, which from Canada and the W India Islands was but about £1500, while the Expence, if I remember right was above £12,000 being for Stamps and Stamping, with Paper and Parchment return’d upon their Hands, Freight, &c. The other is the present Difficulties of the India Company and of Government on their Account. The Company have accepted Bills which they find themselves unable to pay, tho’ they have the Value of Two Millions in Tea and other India Goods in their Stores, perishing under a Want of Demand. Their Credit thus suffering, and their Stock falling 120 per Ct. the Bank will not advance for them; and no Remedy is thought of but lowering their Dividend from 12½ to 6¼ per Cent. whereby Government will lose the £400,000 per annum it having been stipulated that it should no longer be paid if the Dividend fell to that Mark. And altho’ it is known that the American Market is lost by continuing the Duty on Tea, and that we are supply’d by the Dutch, who doubtless take the Opportunity of Smuggling other India Goods among us with the Tea, so that for the 5 Years past we might probably have otherwise taken off the greatest Part of what the Company have on hand, and so have prevented their present Embarrasment, yet the Honour of Government is suppos’d to forbid the Repeal of the American Tea Duty; while the Amount of all the Duties goes on decreasing, so that the Ballance of this Year does not (as I have it from good Authority) exceed £80 after paying the Collection; not reckoning the immense Expence of Guarda Costa’s, &c. Can an American forbear smiling at these Blunders? tho’ in a national Light they are truly deplorable. With the sincerest Esteem, and inviolable Attachment I am, my dear Friend, ever Most affectionately yours
B Franklin
Mr Galloway
